UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2406



In Re: A. H. ROBINS COMPANY, INCORPORATED,
                                                              Debtor.
_________________________


LYNN GOLD,

                                               Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                    Trust - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, District
Judge; Robert R. Merhige, Jr., Senior District Judge; Blackwell N.
Shelley, Bankruptcy Judge. (CA-85-1307-R)


Submitted:   April 30, 1999                   Decided:   May 21, 1999


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynn Gold, Appellant Pro Se. Orran Lee Brown, Sr., DALKON SHIELD
CLAIMANTS TRUST, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lynn Gold appeals the district court’s order granting her

Motion for Relief from Administrative Order No. 2.              The district

court stated that, if Gold prevails in an appeal currently pending

with the Second Circuit Court of Appeals, any trial on her Dalkon

Shield   claim   must   commence   within   sixty   days   of    the    Second

Circuit’s judgment becoming final. We have reviewed the record and

the district court’s order and find no reversible error.               Accord-

ingly, we affirm on the reasoning of the district court.               See In

re: A.H. Robins Co. (Gold v. Dalkon Shield Claimants Trust), No.

CA-85-1307-R (E.D. Va. Aug. 13, 1998).

     We dispense with oral argument because the facts and legal

contentions are fully presented in the materials before us and

argument would not aid the decisional process.




                                                                    AFFIRMED




                                     2